MEMORANDUM **
Lucrecio Lopez-Figueroa, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for adjustment of status. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo questions of law, Morales-Alegria v. Gonzales, 449 F.3d 1051, 1053 (9th Cir.2006), and we deny the petition for review.
Lopez-Figueroa pled guilty to violating California Health and Safety Code § 11352(a), a statute specifically aimed at the regulation and prohibition of controlled substances. See Olivera-Garcia v. INS, 328 F.3d 1083, 1087 (9th Cir.2003). The agency therefore properly determined that Lopez-Figueroa was inadmissible pursuant to 8 U.S.C. § 1182(a)(2)(A)(i)(II) as an alien convicted of violating of a law relating to a controlled substances.
*766The agency did not err in denying Lopez-Figueroa’s application for nunc pro tunc permission to reapply for admission as Lopez-Figueroa failed to show that such a grant of relief would effect a complete disposition of his case. See Dragon v. INS, 748 F.2d 1304, 1306 n. 2 (9th Cir.1984) (agency has authority to grant nunc pro tunc permission to reapply for admission if it will effect a complete disposition of the case).
Lopez-Figueroa’s remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.